BRAND, C. J.
The pleadings present the following issue: Cora B. Aubrey, a resident of Lane County, Oregon, died on 21 October 1948 at the age of 82 years. The First National Bank of Eugene was appointed executor of her last will and testament. She died intestate as to one-half of her estate and that half only is involved in this litigation. For convenience we shall refer to her as the intestate. At the time of her death she left surviving her no husband, “parent, child or other lineal descendant, or any brother or sister.” Of her two brothers and one sister, one brother had died without issue surviving him. The other brother, William Andrews, had died leaving surviving him a son, Allan Andrews, who had also died before the death of the intestate. Allan Andrews left surviving him one child, William E. Andrews, the petitioner herein, who is a grandnephew of the intestate. The sister of the intestate was Nancy A. Sigel who had died leaving two children surviving her, a son, Glen L. Sigel who is a nephew of the intestate, and a daugher, Gladys May Hilton who had died leaving surviving her as her only lineal descendant Nancy Ann Leary who is a grandniece of the intestate. William E. Andrews, grandnephew of the intestate filed a petition for determination of heir-ship. Nancy Ann Leary filed an answer and cross-petition claiming the right to share as a grandniece along with the petitioner. Glen L. Sigel, the nephew, demurred to the petition. The demurrer was sustained. Petitioner failed to plead further. A motion was made and allowed for judgment on the pleadings on the basis of a finding by the Court that issues of law only were presented. A decree was entered whereby it was held that Glen L. Sigel, the nephew, is the next of kin of *232Cora B. Aubrey and is the person entitled to inherit that portion of her estate which she did not dispose of by her will, and that William E. Andrews and Nancy Ann Leary have no right, title or interest in that portion of the estate. The decision of this case is controlled by our decision in the case of Bones v. Lollis et al., decided of even date herewith. The decree of the Circuit Court is affirmed.